            Case 1:18-cv-02606-CJN Document 23 Filed 10/25/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
GOVERNMENT ACCOUNTABILITY                  )
PROJECT,                                   )
                                           )
            Plaintiff,                     )
                                           )
            v.                             ) Civ. A. No. 18-2606 (CJN)
                                           )
COUNCIL OF THE INSPECTORS GENERAL          )
ON INTEGRITY AND EFFICIENCY,               )
                                           )
            Defendant.                     )
__________________________________________)

                                    JOINT STATUS REPORT

          Plaintiff Government Accountability Project (“Plaintiff”) and Defendant, Council of the

Inspectors General on Integrity and Efficiency (“Defendant”), by and through undersigned

counsel, respectfully submit this joint status report to update the Court concerning the status of

the processing of the Freedom of Information Act (“FOIA”) requests that are the subject of this

action.

          As Defendant has previously reported, the search is ongoing, and a portion of potentially

responsive records are located outside of Defendant’s physical possession and control. Based on

currently available information, Defendant estimates that there are approximately 1,500

potentially responsive records, comprised of 20,170 pages. However, that number is subject to

change based upon numerous factors including additional documents being located during the

ongoing search, removal of duplicates, and a responsiveness review given that many of the

records are multi-part documents or multi-attachment emails where only a small fraction may be

responsive to the requests. Defendant is currently in discussions with Plaintiff to narrow the

scope of the requests and proposes that it continue to make rolling productions to Plaintiff and
          Case 1:18-cv-02606-CJN Document 23 Filed 10/25/19 Page 2 of 2



that the parties file a joint status report every 30 days to update the Court concerning the status of

production.

       In light of the foregoing, the parties respectfully request that they be permitted to file a

further joint status report on or before November 30, 2019.

Dated: October 25, 2019                        Respectfully submitted,

LOEVY & LOEVY                                  JESSIE K. LIU, D.C. Bar # 472845
                                               United States Attorney
By: /s/ Joshua Burday
    Joshua Burday                              DANIEL F. VAN HORN, D.C. Bar # 924092
    Merrick Jason Wayne                        Chief, Civil Division
    311 N. Aberdeen, Third Floor
     Chicago, IL 60607                         By: /s/ John Moustakas
     (312) 243-5900                                John Moustakas
     matt@loevy.com                                Assistant United States Attorney
     joshb@loevy.com                               555 Fourth Street, N.W.
                                                   Washington, D.C. 20530
Counsel for Plaintiff                               (202) 252-2518
                                                   John.moustakas@usdoj.gov

                                                Counsel for Defendant




                                                -2-
